       Case 1:17-cv-00972-SCJ Document 120 Filed 10/21/19 Page 1 of 2




                     UNITED STATES DISTRICT COURT
                   FOR THE NORTHERN DISTRICT OF GEORGIA
                             ATLANTA DIVISION

CYNTHIA D. PERDUM,

      Plaintiff,

V.                                         Civil Action File No.:
                                           l:17-cv-00972-SCJ-JCF
WELLS FARGO HOME
MORTGAGE; SHAPIRO
PENDERGAST & HASTY, LLP,
NATIONWIDE TITLE CLEARING,
INC.; AND US DEPARTMENT OF
HOUSING AND URBAN
DEVELOPMENT,

      Defendants.




     ORDER ALLOWING ADMITTANCE OF ELECTRONIC DEVICES
      Certain parties in the above-styled civil action will appear before the

Honorable Linda T. Walker on October 22,2019, to mediate certain disputes therein.

Accordingly, it is


      ORDERED that Wells Fargo's representative, Brock S. Wiggins, shall be

allowed to bring with him into the courthouse on October 22, 2019, electronic

devices such as a telephone, iPad or computer notwithstanding the fact that any such

devices may have a camera built into them or any rule stating otherwise.
 Case 1:17-cv-00972-SCJ Document 120 Filed 10/21/19 Page 2 of 2




SO ORDERED this 21st day of October, 2019.


                                      ^
                         e^Honorable Linda T. Walker
                       Magistrate Court Judge
                          0—^_^^--
